CONCURRING OPINION
Maletz, Judge:
I agree that the importations were correctly classified by the district director under item 649.79. In that circumstance, it is entirely unnecessary to consider — as does the majority — whether or not plaintiff has, in support of its affirmative claim under item 651.47, made a prima facie showing that the imported articles are wholly or in chief value of steel. Hence, that portion of the opinion dealing with this question is mere dictum.
While I too would conclude — were it necessary for decision — that the record demonstrates that the importations 'are in chief value of steel, I would do so for reasons that differ from those advanced by the majority. For one thing, unlike the majority, I would give little probative weight to the invoices describing the imported articles as “stainless steel”, particularly since they are hearsay and self-serving. See e.g. Freni v. United States, 60 Cust. Ct. 319, 324, C.D. 3375, 283 F. Supp. 89, 93 (1968); Rudolph Miles v. United States, 64 Cust. Ct. 151, C.D. 3974, slip op. March 5, 1970, pp. 4-5. True, the invoices are in evidence, but that scarcely means they are thereby entitled to the considerable probative weight the majority seems to afford them; the weight they should be given is still a matter of judicial discretion. See e.g. W. T. Grant Company v. United States, 38 CCPA 57, 63-64, C.A.D. 440 (1950).
I myself would conclude that the imported articles are in chief value of steel for two reasons: First, even the most casual examination of the articles shows that they are made almost wholly, if not wholly, of that material. See e.g. John S. Connor, Inc. v. United States, 54 Cust. Ct. 213, 218, C.D. 2536 (1965). Second, plaintiff’s counsel developed the facts as to component material of chief value with a broad conclusory statement by a witness who should know. There was no objection by the defendant to the competency of that testimony or any cross-examination on the issue. “Omission) to do either * * * connote[d] a willingness that component material of chief value might be decided on the basis of the prima facie showing and * * * [since] nothing further transpired would for practical purposes be tantamount to a stipulation.” Chas. Kurz Co. v. United States, 57 Cust. Ct. 73, 79, C.D. 2733 (1966).